--------------------------------------------------------------------------------

Exhibit 10.10

(English Translation)

Confidentiality Agreement

Party A

:     Shenzhen Skyrise Technology Co., Ltd



Party B

:     Personal ID number:



In view of party B was employed by party A, and receives corresponding
compensation, both parties agree to the following terms regarding the
confidentiality obligation on Party A’s technical secrets and business secrets
during and after Party B’s employment terms:.

1.



The two sides agree that during Party B’s employment with Party A, intellectual
property rights on inventions, ideas, products, computer software, semiconductor
chip designs, technical secrets and business secrets that were produced
individually or with others under the following circumstances, belong to Party
A.

a.     Produced as a part of the work duty

b.     Produced with material, business information, etc. provided by Party A

2.

Party B shall organize and record the inventions, ideas, products, computer
software, semiconductor chip designs, technical secrets and business secrets
described in article 1 in paper format or other forms of media format, and
provide verbal clarification to a representative appointed by Party A on a
timely basis.

3.

Party B shall provide assistance to Party A in signing paper documents, as
requested by Party A and while Party A affords corresponding expenses, as Party
A seeks any patents, copyrights, and other legal interest on inventions,
technical secrets and business secrets, during or after Party B’s employment
with Party A.

4.

Party B commits that while employed at Party A or within 2 years of ending the
employment at Party A (from the date of end of the employment terms), that Party
B shall not publicize or disclose technical or business secrets belonging to
Party A or belong to whom Party A has a non-disclosure obligation with.

5.

Under all circumstances when Party B leaves the employment with Party A, Party B
shall transfer all items on any media format (such as documents, records, faxes,
diskettes, equipment, etc) containing information on Party A’s trade secrets
owned or monitored by Party B, to a designated representative from Party A.

6.

Party B commits that without prior written notice by Party A, Party B shall not
take on any position with other economic organizations or social organization
that produces and operations products similar to that of Party A during Party
B’s employment with Party A and within 2 years of the end of Party B’s
employment with Party A.

--------------------------------------------------------------------------------

7.



Content of the technical and business secrets.

a.

Technical secrets referred to in this agreement shall include, but not limited
to, the technological design, engineering design, circuit design, manufacturing
know-how, formula of ingredients, manufacturing process, technical standards,
computer software, databases, R&D records, technical reports, test reports, lat
data, lab results, drawings, sample products, prototypes, models, molds,
operational manuals, technical documents, related correspondences, etc.

b.

Business secrets referred to in this agreement shall include, but not limited
to, list of clients, marketing and sales plans, corporate development strategy,
business plans, project planning books, purchasing plans, pricing policies,
financial information, procurement channels, legal affairs information, human
resources information, etc.

8.

After the end of Party B’s employment with Party A, Party B shall not, by any
form, induce current employees of Party A to leave Party A, or to work at a new
employment location with Party B. If Party B violates the relevant agreements,
Party B shall bear the corresponding responsibility and compensate Party A RMB
100,000 in economic losses.

9.

Party B acknowledges that Party A’s compensation to Party B has taken into
account that Party B bears the confidentiality responsibility after Party B’s
departure from Party A, thus Party A does not have to pay confidentiality fee to
Party B after Party B leaves Party A.

10.

In the event of dispute concerning the execution of this agreement between two
the parties, the two parties shall make efforts to settle through negotiation.
If negotiation fails, the parties shall seek arbitration from a court of law in
the region in which Party A is located at.

11.

In case Party B violates the terms of this agreement and causes damage to Party
A, Party B shall compensate Party A for its losses (if Party B is in active
employment with Party A, the compensation can be deducted from party B’s wages,
capital and other income). In the event of serious violation by Party B causing
significant losses to Party A, Party A may pursue legal action against Party B.

12.

Any term of this contract should not be modified until an written agreement to
the modification is reached between the two parties.

13.

This agreement shall be held in two copies of the same form. Each party shall
preserve one copy with equal legal effect.

14.

This agreement shall come into effect from the date when both parties sign and
stamp the agreement.

Party A (Signed and stamped): Party B (Signed)                 DATE: ________MM
________DD ________YYYY DATE: ________MM ________DD ________YYYY                

--------------------------------------------------------------------------------